DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (JP2001-28462 A, Machine Translation) in view of Fan (Fabrication and reliability evaluation of Yb 0.3 Co4Sb12/Mo–Ti/Mo–Cu/Ni thermoelectric joints) in view of Chen (US 2010/0167444 A1) in view of Al-Merbati (US 2014/0137917 A1).
	Regarding claim 1, Hoshi discloses a thermoelectric module comprising (see Figs. 1-3 [0018]):
	plural thermoelectric elements (1) comprising thermoelectric elements;
	an electrode (6) for connecting between plural thermoelectric elements (1); and a joining layer (5) for joining the thermoelectric element (1) and electrode (6), positioned between each thermoelectric element and electrode;

	Hoshi discloses that metal alloys including Ag, Al, Cr, Mo, Pt, Pd, Ti, Ta, W, Zr, V, Nb and In can be used to form the barrier layer [0018].
	Fan discloses the linear expansion coefficient differences should be taken into account between intermediate layers and thermoelectric elements including diffusion barrier layers (see pg. 7591, left column, Introduction section) so as to prevent mechanical problems.
	Chen discloses that when metallic materials (e.g., Mo, W, Zr, Ta, Cr, Nb, V, Ti, etc.), which have CTE lower than that of skutterudite thermoelectric elements, are combined with metallic materials (e.g., Cu, Ag, Al, Au, etc.), which have CTE higher than that of skutterudite thermoelectric elements to form binary or ternary materials this results in metallic materials that have CTE match with the selected thermoelectric materials and have good electrical and thermal conductivities ([0033]).
	Chen additionally discloses that Mo-Cu alloy is considered to have good CTE match with skutterudite thermoelectrics and a high thermal conductivity (See Table 1) and [0015].
	Furthermore Fan discloses that Mo mixed with Ti adds thermal stability and also improved barrier properties (Abstract).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the metallic alloy of Hoshi to include Mo, Ti and Cu because Hoshi teaches a limited listing of the metallic elements used to form the barrier layer alloy and furthermore because Chen and Fan discloses that using Cu, Mo and Ti result in 
In addition, Hoshi discloses that the thermoelectric semiconductor comprises a conventional thermoelectrics ([0002]). Chen discloses this includes skutterudite materials [0002].
	However, modified Hoshi does not disclose a Bi-Te thermoelectric material.
Chen discloses a skutterudite thermoelectric (CoSb3) based on the coefficient of thermal expansion ([0033]). The coefficient of thermal expansion of CoSb3 at room temperature is 8.0x10-6 K-1 (see Chen’170 US 2006/0017170 A1[0006]). 
Al-Merbati discloses that Bi-Te ([0005]) can be used as a thermoelectric elements and has the same coefficient of thermal expansion (see Tables in para [0020]) of 8.0x10-6 K-1.
It would have been obvious to one of ordinary skill in the art at the time of the invention replace the conventional thermoelectric element of Hoshi with the Bi-Te thermoelectric element of Al-Merbati because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable since the coefficients of thermal expansion are substantially similar.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Regarding claim 3, modified Hoshi discloses all of the claim limitations as set forth above.
	However modified Hoshi does not disclose:
the Cu-Mo-Ti alloy comprises Cu in the content of 1 to 50 atom%, based on the total content of metal atoms
wherein the Cu-Mo-Ti alloy comprises Mo and Ti at the atomic ratio of 1:9 to 9:1
Chen discloses that if the amount of metallic elements which form an alloy varies the CTE will also change (see Table 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of Cu, Ti and Mo in the ternary alloy of modified Hoshi so that it is within the claimed range because it will allow for optimization of the CTE.
	Regarding claim 4, modified Hoshi discloses all of the claim limitations as set forth above.
	In addition, Hoshi discloses that the barrier layer may comprise a thickness of 3 microns or more or 100 nm or more depending on the method of deposition ([0025]-[0026]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 6, modified Hoshi discloses all of the claim limitations as set forth above.
	In addition, Hoshi discloses that the joining layer comprises solder (5) ([0019]).
Response to Arguments filed 05/07/2021
Applicant argues unexpected results and compares the Comparative Example 1 in comparison to Examples 1-4 with respect to the adhesion increase. Applicant argues that the unexpected result occurs because of the CTE increase. 
Examiner notes that Chen discloses that alloy metal layers adjacent to thermoelectric elements can be adjusted by having metals which are combination of have high and low thermal expansion coefficients to more closely match the thermal expansion coefficient of the thermoelectric element and also discloses that ternary alloys should be considered ([0033]). Chen explicitly discloses example of high thermal expansion coefficient metals which include Cu and low thermal expansion coefficient metals which include Mo and Ti to achieve an expected result of CTE matching. Furthermore, Fan discloses how varying relative amounts of metal within the alloy varies the CTE of the alloy and draws a comparison to that of the thermoelectric element (See Fig. 3). Therefore the argument of unexpected results is unpersuasive. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726